Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 12/15/2021.
Claims 1-35 and 37 are under examination.


Allowable Subject Matter
Claims 1-35 and 37 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 12/15/2021 make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 9706406 B1	Security measures for an electronic device
US 10078743 B1	Cross identification of users in cyber space and physical world
US 20160180068 A1	TECHNOLOGIES FOR LOGIN PATTERN BASED MULTI-FACTOR AUTHENTICATION
US 20180078179 A1	GAIT AUTHENTICATION SYSTEM AND METHOD THEREOF
US 20160057623 A1	System And Method For Implicit Authentication
US 20160110528 A1	Methods and Systems for Using Behavioral Analysis Towards Efficient Continuous Authentication
US 20150332031 A1	SERVICES ASSOCIATED WITH WEARABLE ELECTRONIC DEVICE
US 20160103996 A1	Methods and Systems for Behavioral Analysis of Mobile Device Behaviors Based on User Persona Information

US 20140317734 A1	Adaptive Observation of Behavioral Features on a Mobile Device
US 20170199588 A1	ELECTRONIC DEVICE AND METHOD OF OPERATING SAME
US 10824703 B1	Authentication based on motion and biometric data
US 20150135310 A1	PERSISTENT AUTHENTICATION USING SENSORS OF A USER-WEARABLE DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431